82 F.3d 433
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The TIMKEN COMPANY, Plaintiff-Appellee,v.The UNITED STATES, Defendant,andNTN Bearing Corporation of America, American NTN BearingManufacturing Corporation, and NTN Corporation, Defendants,andKoyo Seiko Co., Ltd. and Koyo Corporation of U.S.A.,Defendants-Appellants,andNSK Ltd. and NSK Corporation, Defendants.
No. 95-1305.
United States Court of Appeals, Federal Circuit.
Feb. 29, 1996.

David M. Cohen, Velta A. Melnbrencis, U.S. Department of Justice, Civil Division, Washington, D.C., for The United States.
Terence P. Stewart, James R. Cannon, William A. Fennell, Stewart and Stewart, Washington, D.C., for the Timken Company.
CIT, 69 M.S.P.R. 245.
REMANDED.

ORDER

1
Upon consideration of the consent motion for remand filed by Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A.  ("Koyo") and the Court's decision in Federal Mogul Corp. v. United States, 63 F.3d 1572 (Fed.Cir.1995), it is hereby


2
ORDERED that this appeal is remanded to the Court of International Trade with instructions to remand it to the Department of Commerce for recalculation of the dumping margins for Koyo, using a tax-neutral value-added tax calculation methodology.